DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-27 are pending in this application.

Information Disclosure Statement
The IDS filed on 08/19/2019 has been considered. 

Claim Objections
Claim 20 is objected to because of the following informalities:  in line 10 it recites “, wherein	the” which is spaced improperly. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing circuitry to perform first monitoring…perform a second monitoring…and to perform safety control in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure can be found in paragraphs [0014], [0019] that discloses “The control apparatus 100 includes a microcontroller 200 and a peripheral circuit 110,” in paragraph [0123] that discloses “The control apparatus 100 includes a processing circuit 990…For example, the processing circuit 990 is a single circuit, a composite circuit, a programmed processor, a parallel-programmed processor, a logic IC, a GA, an ASIC, an FPGA, or combination of these,” .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 18, 23, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 14, 23, 24, and 25 (line numbers refer to claim 14):
	In lines 4 and 5 they recite “an interruption” but it is unclear whether “an interruption” in line 5 is the same as or different from “an interruption” in line 4. If they are the same “the” or “said” should be used.


	In lines 2, 4, and 6 they recite “an interruption” but it is unclear whether each recitation of “an interruption” refers to the same interruption or different interruptions. If they are the same “the” or “said” should be used.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Taira et al. (US 9,373,253 B2 herein Taira) in view of Watt et al. (US 20040153593 A1 herein Watt).
Watt was cited in the IDS filed on 08/19/2019.

As per claim 11, Taira teaches the invention substantially as claimed including A control apparatus comprising (Fig. 1; 1 a safety controller): processing circuitry to perform first monitoring that is monitoring according to a first monitoring rule, when a control interruption that triggers priority control occurs in a first time partition that is one time partition among a plurality of time partitions included in one cycle, the first time partition being a time partition for execution of general control, and perform a second monitoring that is monitoring according to a second monitoring rule, when the control interruption occurs in a second time partition that is one time partition among the plurality of time partitions, the second time partition being a time partition for execution of safety monitoring that monitors presence or absence of an occurrence of a failure (Fig. 1, 2, 6A; 10 processor; Col. 6 lines 21-23 FIG. 2 shows an example in which a predetermined one-cycle time is divided into three time partitions of TP1, TP2, and TP3; Col. 9 lines 39-42 in a one-cycle time, the normal control time partition TP2 (as a first time partition) to which the normal control tasks 28 and 29 belong is allocated to the first one tick (T1); Col. 10 lines 36-37 monitoring (as first monitoring) of the running status of each of the normal control tasks 28 and 29; Col. 11 lines 4-5 normal control tasks 28 and 29 notify the partition scheduler 21 of the running status of each task (as a first monitoring rule); Col. 13 lines 7-8 generation of a subsequent carrier interrupt (as control interruption), and switches the active TP from TP2 to TP1; Col. 10 lines 2-4 safety monitoring time partition TPl (as a second time partition) to which the safety monitoring tasks 26 and 27 belong; Col. 13 lines 36-39 generation of a subsequent carrier interrupt, and switches the active TP to TP1 based on the normal control scheduling pattern (S9). That is, TP1 is maintained as the active TP; Col. 13 lines 18-28 monitoring (as second monitoring) of the input and output data to and from the I/O port 12, and judges whether these are normal…When the command value falls within the normal range, the safety monitoring task 26 judges that the input and output data to and from the I/O port 12 is normal. When the command value does not fall within the normal range, the safety monitoring task 26 judges that the input and output data to and from the I/O port 12 is abnormal (as second monitoring rule)); and 
to perform safety control for when a failure occurs in each of a case where a violation of the first monitoring rule occurs in the first time partition, and a case where a violation of the second monitoring rule occurs in the second time partition (Col. 7 lines 14-17 The safety control application 103 includes instruction code for causing the processor 10 to abnormality is detected; Col. 9 lines 39-42 in a one-cycle time, the normal control time partition TP2 (as the first time partition) to which the normal control tasks 28 and 29 belong is allocated to the first one tick (T1); Col. 11 lines 4-5 normal control tasks 28 and 29 notify the partition scheduler 21 of the running status of each task (as first monitoring rule); Col. 11 lines 58-61 the task may set the value of the flag according to the running status of the task, and the partition scheduler 21 may judge the running status of the task according to the set value of the flag; Col. 19 lines 63-67 Upon detection of an abnormality, the safety monitoring tasks 26 and 27 notifies the partition scheduler 21 of the determination as to the abnormality, with the switching to the safety control scheduling pattern; Col. 10 lines 2-4 safety monitoring time partition TPl (as the second time partition) to which the safety monitoring tasks 26 and 27 belong; Col. 13 lines 26-28  When the command value does not fall within the normal range, the safety monitoring task 26 judges that the input and output data to and from the I/O port 12 is abnormal (as second monitoring rule)).

Taira fails to teach interruption that triggers priority control.

However, Watt teaches interruption that triggers priority control (Abstract lines 5-6 subsequent interrupt has been handled by starting a stub interrupt handling routine; [0254] lines 1-7 When an interrupt occurs after the further control parameter has been set, then there are two possible ways to proceed. Either the fix-up routine can be performed immediately (at F1) and then the interrupt can be processed, or the interrupt can be processed immediately and following completion of the interrupt, the SMI is executed and then prior to restarting task C the fix-up In other words, the routines are the priority control because the specification of the instant application recites that the priority control routine is an interrupt service routine.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Taira with the teachings of Watt because Watt’s teaching of a routine that follows an interrupt allows for restoration of the state of a task before it was interrupted (see Watt, [0253] lines 6-10 This fix-up routine acts to restore a state of the processor to how it was at the start of task C, such that task C can be safely restarted and produce the same processor state at the end of the task as it would have done had it not been interrupted.).
	
As per claim 19, it is a non-transitory computer readable medium claim of claim 11. Therefore, it is rejected for the same reasons as claim 11.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Taira and Watt, as applied in claim 11 above, in view of Kim et al. (EP 2833264 B1 herein Kim).

As per claim 12, Taira and Watt teach The control apparatus according to claim 11. Taira specifically teaches wherein the general control is a process to be executed, and the safety monitoring and the safety control are processes to be executed (Taira Col. 11 lines 1-3 The normal control tasks 28 and 29 perform control for causing a control target, such as a service robot, to execute a normal function/operation; Col. 11 lines 28-30 The safety control tasks 30 and 31 perform a control procedure prescribed to ensure functional safety in a case where some .
Additionally, Watt teaches the priority control is a process to be executed (Watt Abstract lines 5-6 subsequent interrupt has been handled by starting a stub interrupt handling routine; [0254] lines 1-4 When an interrupt occurs after the further control parameter has been set, then there are two possible ways to proceed. Either the fix-up routine can be performed immediately (at F1) and then the interrupt can be processed).

Taira and Watt fail to teach processes to be executed in a guest mode, and processes to be executed in a host mode.

However, Kim teaches processes to be executed in a guest mode, and processes to be executed in a host mode (Col. 2 lines 29-30 on each virtual computer, a guest OS operates to do execution processing of each application running on the virtual computer; Col. 2 lines 39-43 the host OS have a schedule function for executing an application by allocating the CPU resource allocated from the host OS to each virtual computer to an application inside the virtual computer).
  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Taira and Watt with the teachings of Kim because Kim’s teaching of a virtual computer (guest mode) provides the advantage of reducing the number of physical computers (see Kim, Col. 1 lines 15-18 executing a two or more virtual machines (VMs) on one unit of a physical computer thereby to reduce the number of needed .
	
Claims 13, 15, 17, 20-22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Taira and Watt, as applied to claim 11 above, in view of Kim and further in view of Kobayashi (US 2017/0197655 Al).
Kobayashi was cited in the IDS filed on 08/19/2019.
	
As per claim 13, Taira and Watt teach The control apparatus according to claim 11. Taira specifically teaches wherein the first monitoring rule in the first time partition (Taira Col. 9 lines 39-42 in a one-cycle time, the normal control time partition TP2 (as the first time partition) to which the normal control tasks 28 and 29 belong is allocated to the first one tick (T1); Col. 10 lines 36-37 monitoring of the running status of each of the normal control tasks 28 and 29; Col. 11 lines 4-5 normal control tasks 28 and 29 notify the partition scheduler 21 of the running status of each task (as first monitoring rule)), 
processing circuitry monitors, as the first monitoring in the first time partition (Taira 10 processor; Col. 9 lines 39-42 in a one-cycle time, the normal control time partition TP2 (as the first time partition) to which the normal control tasks 28 and 29 belong is allocated to the first one tick (T1); Col. 10 lines 36-37 monitoring (as the first monitoring) of the running status of each of the normal control tasks 28 and 29), 
the second monitoring rule in the second time partition (Taira Col. 10 lines 2-4 safety monitoring time partition TPl (as the second time partition) to which the safety monitoring tasks 26 and 27 belong; Col. 13 lines 18-28 monitoring of the input and output data to and from the , and 
processing circuitry monitors, as the second monitoring in the second time partition (Taira 10 processor; Col. 10 lines 2-4 safety monitoring time partition TPl (as the second time partition) to which the safety monitoring tasks 26 and 27 belong; Col. 13 lines 18-28 monitoring (as the second monitoring) of the input and output data to and from the I/O port 12, and judges whether these are normal…When the command value falls within the normal range, the safety monitoring task 26 judges that the input and output data to and from the I/O port 12 is normal. When the command value does not fall within the normal range, the safety monitoring task 26 judges that the input and output data to and from the I/O port 12 is abnormal).
Additionally, Watt teaches priority control (Watt Abstract lines 5-6 subsequent interrupt has been handled by starting a stub interrupt handling routine; [0254] lines 1-4 When an interrupt occurs after the further control parameter has been set, then there are two possible ways to proceed. Either the fix-up routine can be performed immediately (at F1) and then the interrupt can be processed).

Taira and Watt fail to teach first monitoring rule is a rule that limits an execution time, monitors, as the first monitoring, the execution time, second monitoring rule is a rule that limits a number of executions and an execution time, and monitors, as the second monitoring, the number of executions and the execution time.

	However, Kim teaches a rule that limits a number of executions and monitoring, the number of executions (Fig. 5, 3409 Interrupt Accumulation; Col. 4 lines 49-50 the number of interrupts and processing operations is limited; Col. 11 lines 5-7 An interrupt accumulation 3409 stores the number of interrupts caused within a time of the period deadline 3408).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Taira and Watt with the teachings of Kim because Kim’s teaching of limiting the number of executions allows for real-time processing (Col. 4 lines 49-53 the number of interrupts and processing operations is limited on the basis of the deadline of a priority group of processing applications in the virtual computer, thereby providing the assurance of real-time processing).

Taira, Watt, and Kim fail to teach first monitoring rule is a rule that limits an execution time, monitors, as the first monitoring, the execution time, second monitoring rule is a rule that limits an execution time, and monitors, as the second monitoring, the execution time.

However, Kobayashi teaches first monitoring rule is a rule that limits an execution time, monitors, as the first monitoring, the execution time, second monitoring rule is a rule that limits an execution time, and monitors, as the second monitoring, the execution time (Fig. 5, 6, 8; [0041] lines 1-4 the execution time monitoring timer circuit 111 is a circuit that monitors whether each processing is executed after the lapse of a time more than or equal to a thresholds of the above each processing (from a processing 1 to a processing n, where n=10) are set; In other words, the execution time threshold for n=1 is the first monitoring rule and the execution time threshold for n=2 is the second monitoring rule.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Taira, Watt, and Kim with the teachings of Kobayashi because Kobayashi’s teaching of monitoring execution times allows for an abnormality to be detected when the execution time exceeds a limit and appropriate action can be taken ([0078] lines 2-7 in the case that the execution time of the processing N exceeds the predetermined execution time threshold, it is possible to perform the continuation of control without stopping the execution of the program by performing the alternative processing).
	

As per claim 15, it is an apparatus claim of claim 13, so it is rejected for the same reasons. Additionally it claims the execution time being obtained by adding an execution time of the general control in the first time partition and an execution time of the priority control in the first time partition. Taira specifically teaches execution time of the general control in the first time partition (Taira Col 9 lines 39-42 in a one-cycle time, the normal control time partition TP2 to which the normal control tasks 28 and 29 belong is allocated to the first one tick (Tl)).
Additionally, Kobayashi teaches the execution time being obtained by adding an execution time of the general control in the first time partition and an execution time of the priority control in the first time partition (Kobayashi Fig. 5, 6; [0082] lines 1-5 in order to continuing the timer counter during the interruption).
	
As per claim 17, Taira, Watt, Kim, and Kobayashi teach The control apparatus according to claim 15. Taira specifically teaches processing circuitry and the second time partition when execution time of the first time partition has elapsed, in the first time partition (Taira Fig. 6A; 10 processor; Col. 6 lines 21-23 FIG. 2 shows an example in which a predetermined one-cycle time is divided into three time partitions of TP1, TP2, and TP3; Col. 9 lines 39-45 in a one-cycle time, the normal control time partition TP2 to which the normal control tasks 28 and 29 belong is allocated to the first one tick (T1) and the next one tick (T2), and the safety monitoring time partition TP1 to which the safety monitoring tasks 26 and 27 belong is allocated to the next one tick (T3) and the last one tick (T4)). 
Additionally, Watt teaches priority control (Watt Abstract lines 5-6 subsequent interrupt has been handled by starting a stub interrupt handling routine; [0254] lines 1-4 When an interrupt occurs after the further control parameter has been set, then there are two possible ways to proceed. Either the fix-up routine can be performed immediately (at F1) and then the interrupt can be processed and then the interrupt can be processed, or the interrupt can be processed).
Additionally, Kim teaches adds 1 to the number of executions (Kim Fig. 5, 3409 Interrupt Accumulation; Col. 4 lines 49-50 the number of interrupts and processing operations is .

As per claim 20, it is an apparatus claim of claims 11+15. Therefore it is rejected for the same reasons as claims 11+15. 
 
As per claim 21, it is a non-transitory computer readable medium claim of claims 11+15. Therefore it is rejected for the same reasons as claims 11+15. 

As per claim 22, it is an apparatus claim of claim 13 so it is rejected for the same reasons as claim 13 above.

As per claim 26, it is an apparatus claim of claim 15, so it is rejected for the same reasons as claim 15. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Taira and Watt as applied to claim 11 above, and in view of Ito (US 6820155 B1).

As per claim 14, Taira and Watt teach The control apparatus according to claim 11. Taira specifically teaches wherein the control interruption is an interruption that is out of management by an operating system, and the interruption that is out of management is an interruption (Taira Col. 5 lines 63-64 The OS 100 is executed by the processor 10 so as to perform task management including task scheduling, interrupt management).

Taira and Watt fail to teach an interruption that can be accepted even while an interruption by the operating system is inhibited.

However, Ito teaches an interruption that can be accepted even while an interruption by the operating system is inhibited (Col. 2 lines 4-6 Interrupt processing is classified into single interruption in which acceptance of other interrupts is disabled while interrupt processing is being performed; Col. 2 lines 32-33 deciding acceptance/disabling of other interrupts using an OS; Col. 3 lines 44-48 enabling/disabling processing en bloc for all interrupt sources, and to make it possible to construct interrupt processing that does not depend on the interrupt management state of the interrupt handler within the OS).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Taira and Watt with the teachings of Ito because Ito’s teaching of accepting interrupts even if an OS disables acceptance of interrupts provides the benefit of not being dependent of the OS (see Ito, Col. 14 lines 24-31 the present invention can be incorporated in interrupt processing and task manager processing within an OS such as a computer processing real-time operation system or multitask operation system. Consequently, it has the beneficial effect of making it possible to construct task switching processing that does not depend on processing within the OS for an application system implemented on a personal computer).
	
Claims 16, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Taira, Watt, Kim, and Kobayashi, as applied to claims 11-13 and 15 above, and further in view of Inakoshi (US 20110179417 A1). 

As per claim 16, Taira, Watt, Kim, and Kobayashi teach The control apparatus according to claim 15. Taira specifically teaches wherein the control interruption in the first time partition is an interruption to be accepted, and the control interruption in the second time partition is an interruption to be accepted (Taira Col. 13 lines 7-8 generation of a subsequent carrier interrupt (as control interruption), and switches the active TP from TP2 to TP1; Col. 13 lines 36-39 generation of a subsequent carrier interrupt, and switches the active TP to TP1 based on the normal control scheduling pattern (S9). That is, TP1 is maintained as the active TP). 
Additionally, Kim teaches wherein the control interruption is an interruption to be accepted in the guest mode directly and not via the host mode (Kim Fig. 5; Col. 16 lines 49-51 It is determined whether an interrupt is caused by the host OS 400 (S803). The interrupt information normally stores information of the VM 200 to which the interrupt is given; In other words, since the interrupt is caused by the host, the guest (VM) is the one accepting the interruption and not the host.).

Taira, Watt, Kim, and Kobayashi fail to teach an interruption to be accepted in the host mode.

an interruption to be accepted in the host mode ([0040] lines 11-14 The virtual machine monitor 301 measures the time by repeatedly receiving the timer interrupt on the basis of the interrupt processing program; [0131] lines 6-7 timer interrupt generated at the interval µsys recognized by the virtual machine monitor 1).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Taira, Watt, Kim, and Kobayashi with Inakoshi’s teaching of an interruption in host mode because setting an interrupt is a privileged instruction which requires that the proper mode is set (see Inakoshi, [0120] lines 1-5 The setting of the timer interrupt is of the privilege instruction, and hence, in the case of the virtual system 11, an exception occurs in the physical CPU. With the exception, the control is transferred to the virtual machine monitor 1 from the guest OS 10B).

As per claim 18, Taira, Watt, Kim, and Kobayashi teach The control apparatus according to claim 15. Taira specifically teaches wherein the control interruption in the first time partition is an interruption to be accepted in the first time partition, the control interruption of the first time partition is an interruption to be accepted, and the control interruption in the second time partition is an interruption to be accepted (Taira Col. 13 lines 7-8 generation of a subsequent carrier interrupt (as control interruption), and switches the active TP from TP2 to TP1; Col. 13 lines 36-39 generation of a subsequent carrier interrupt, and switches the active TP to TP1 based on the normal control scheduling pattern (S9). That is, TP1 is maintained as the active TP).
Kim teaches wherein the control interruption is an interruption to be accepted in the guest mode (Kim Fig. 5; Col. 16 lines 49-51 The interrupt information normally stores information of the VM 200 to which the interrupt is given).

	Taira, Watt, Kim, and Kobayashi fail to teach an interruption in the guest mode except for a certain time before an end of the first time partition, the interruption at the certain time of the first time partition is an interruption in the host mode, and the interruption in the second time partition is an interruption in the host mode.    

	However, Inakoshi teaches an interruption in the guest mode except for a certain time before an end of the first time partition ([0119] lines 5-6 The guest OS 10B sets the timer interrupt in the hardware timer at a first timer interval; [0124] lines 1-2 the guest OS 10B receives the virtual interrupt), 
the interruption at the certain time of the first time partition is an interruption in the host mode ([0119] lines 5-6 The guest OS 10B sets the timer interrupt in the hardware timer at a first timer interval; [0120] lines 3-7 the control is transferred to the virtual machine monitor 1 from the guest OS 10B. The virtual machine monitor 1, to which the control is transferred from the guest OS 10B, intercepts the setting request of the timer interrupt from the guest OS 10B), and 
the interruption in the second time partition is an interruption in the host mode ([0121] lines 1-3 The virtual machine monitor 1…sets the timer interrupt in the hardware timer ATM at a second timer interval; [0131] lines 6-7 timer interrupt generated at the interval µsys recognized by the virtual machine monitor 1).    

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Taira, Watt, Kim, and Kobayashi with Inakoshi’s teaching of switching from guest mode to host mode because setting an interrupt is a privileged instruction which requires that the proper mode is set (see Inakoshi, [0120] lines 1-5 The setting of the timer interrupt is of the privilege instruction, and hence, in the case of the virtual system 11, an exception occurs in the physical CPU. With the exception, the control is transferred to the virtual machine monitor 1 from the guest OS 10B).


As per claim 27, Taira, Watt, Kim, Kobayashi, and Inakoshi teach The control apparatus according to claims 15-16. Taira specifically teaches processing circuitry and the second time partition when execution time of the first time partition has elapsed, in the first time partition (Taira Fig. 6A; 10 processor; Col. 6 lines 21-23 FIG. 2 shows an example in which a predetermined one-cycle time is divided into three time partitions of TP1, TP2, and TP3; Col. 9 lines 39-45 in a one-cycle time, the normal control time partition TP2 to which the normal control tasks 28 and 29 belong is allocated to the first one tick (T1) and the next one tick (T2), and the safety monitoring time partition TP1 to which the safety monitoring tasks 26 and 27 belong is allocated to the next one tick (T3) and the last one tick (T4)). 
Additionally, Watt teaches priority control (Watt Abstract lines 5-6 subsequent interrupt has been handled by starting a stub interrupt handling routine; [0254] lines 1-4 When an interrupt occurs after the further control parameter has been set, then there are two possible ways to proceed. Either the fix-up routine can be performed immediately (at F1) and then the interrupt can be processed and then the interrupt can be processed, or the interrupt can be processed).
Kim teaches adds 1 to the number of executions (Kim Fig. 5, 3409 Interrupt Accumulation; Col. 4 lines 49-50 the number of interrupts and processing operations is limited; Col. 11 lines 5-7 An interrupt accumulation 3409 stores the number of interrupts caused within a time of the period deadline 3408).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Taira, Watt, and Kim, as applied to claim 12 above, and in view of Ito.

As per claim 23, Taira, Watt, and Kim teach The control apparatus according to claim 12. Taira specifically teaches wherein the control interruption is an interruption that is out of management by an operating system, and the interruption that is out of management is an interruption (Taira Col. 5 lines 63-64 The OS 100 is executed by the processor 10 so as to perform task management including task scheduling, interrupt management).

Taira, Watt, and Kim fail to teach an interruption that can be accepted even while an interruption by the operating system is inhibited.

However, Ito teaches an interruption that can be accepted even while an interruption by the operating system is inhibited (Col. 2 lines 4-6 Interrupt processing is classified into single interruption in which acceptance of other interrupts is disabled while interrupt processing is being performed; Col. 2 lines 32-33 deciding acceptance/disabling of other interrupts using an OS; Col. 3 lines 44-48 enabling/disabling processing en bloc for all interrupt sources, and to does not depend on the interrupt management state of the interrupt handler within the OS).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Taira, Watt, and Kim with the teachings of Ito because Ito’s teaching of accepting interrupts even if an OS disables acceptance of interrupts provides the benefit of not being dependent of the OS (see Ito, Col. 14 lines 24-31 the present invention can be incorporated in interrupt processing and task manager processing within an OS such as a computer processing real-time operation system or multitask operation system. Consequently, it has the beneficial effect of making it possible to construct task switching processing that does not depend on processing within the OS for an application system implemented on a personal computer).

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Taira, Watt, Kim, and Kobayashi as applied to claims 13 and 22 above, and in view of Ito. 

As per claim 24, Taira, Watt, Kim, and Kobayashi teach The control apparatus according to claim 13. Taira specifically teaches wherein the control interruption is an interruption that is out of management by an operating system, and the interruption that is out of management is an interruption (Taira Col. 5 lines 63-64 The OS 100 is executed by the processor 10 so as to perform task management including task scheduling, interrupt management).

 an interruption that can be accepted even while an interruption by the operating system is inhibited.

However, Ito teaches an interruption that can be accepted even while an interruption by the operating system is inhibited (Col. 2 lines 4-6 Interrupt processing is classified into single interruption in which acceptance of other interrupts is disabled while interrupt processing is being performed; Col. 2 lines 32-33 deciding acceptance/disabling of other interrupts using an OS; Col. 3 lines 44-48 enabling/disabling processing en bloc for all interrupt sources, and to make it possible to construct interrupt processing that does not depend on the interrupt management state of the interrupt handler within the OS).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Taira, Watt, Kim, and Kobayashi with the teachings of Ito because Ito’s teaching of accepting interrupts even if an OS disables acceptance of interrupts provides the benefit of not being dependent of the OS (see Ito, Col. 14 lines 24-31 the present invention can be incorporated in interrupt processing and task manager processing within an OS such as a computer processing real-time operation system or multitask operation system. Consequently, it has the beneficial effect of making it possible to construct task switching processing that does not depend on processing within the OS for an application system implemented on a personal computer).

As per claim 25, it is an apparatus claim of claim 24, so it is rejected for the same reasons as claim 24 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195